Case 3:21-cv-00633 Document 1-5 Filed 08/13/21 Page 1 of 18 PageID #: 86
              MicroPairing Technologies LLC
                US Patent No. 7,178,049

Method for Multi-Tasking Multiple Java Virtual Machines in a Secure
                          Environment
                                      Claim 29


                                Nissan Rogue
                                 AUTOSAR
                                   August
       Case 3:21-cv-00633 Document 1-5    12, 2021
                                       Filed   08/13/21 Page 2 of 18 PageID #: 87
                                         Page 1
Claim 29

        29. A method for configuring real-time vehicle applications in a distributed multi-
        processor system operating in a vehicle, comprising:
        identifying vehicle applications running on different processors in the multiprocessor
        system;
        operating a task manager that obtains different data and state information associated
        with the different vehicle applications;
        operating a configuration manager that notifies the task manager upon detecting a
        failure running one of the identified vehicle applications in the multiprocessor system;
        using the task manager for automatically identifying another processor in the
        multiprocessor system for running the identified vehicle application and redirecting the
        vehicle application associated with the detected failure to the other identified processor
        in the vehicle;
        using the configuration manager to redirect the data and state information to the other
        identified processor in the vehicle after detecting the failure; and
        initiating the identified application in the identified other processor.


Source: Claim 31 of US Patent 7,178,049


                                                      August
                          Case 3:21-cv-00633 Document 1-5    12, 2021
                                                          Filed   08/13/21 Page 3 of 18 PageID #: 88
                                                            Page 2
29. A method for configuring                                                      Nissan Rogue - AUTOSAR
real-time vehicle applications
in a distributed multi-
processor system operating in
a vehicle, comprising:


Note: Nissan Rogue comprises a
host of advanced features, many of
which are related to safety and
require assurance of their proper
operation. Nissan Rogue comprises
many features necessarily requiring
a real-time distributed multiprocessor
system. AUTOSAR comprises the
tools necessary to configure
individual ECUs as well as a system
of ECU applications. Nissan is a
Premium Partner in the AUTOSAR
consortium.


                                                                                                 […]




      Source: (top) https://www.nissanusa.com/vehicles/crossovers-suvs/rogue/features/safety-driver-assist.html
              (bottom) https://www.autosar.org/about/current-partners/premium-partners/




                                                           August
                               Case 3:21-cv-00633 Document 1-5    12, 2021
                                                               Filed   08/13/21 Page 4 of 18 PageID #: 89
                                                                                    Page 3
29. A method for configuring                                                   Nissan Rogue - AUTOSAR
real-time vehicle applications
in a distributed multi-
processor system operating in
a vehicle, comprising:


Note: AUTOSAR requires ECU
configuration. Templates are defined
that include references to software
components and their operations.
Tools including editors and
generators are available for editing
configurations for individual ECUs as
well as a system of ECU
applications.




     Source: Requirements on ECU Configuration, AUTOSAR Document No. 085, R 4.0 Rev 3.



                                                          August
                              Case 3:21-cv-00633 Document 1-5    12, 2021
                                                              Filed   08/13/21 Page 5 of 18 PageID #: 90
                                                                                 Page 4
29. A method for configuring                                           Nissan Rogue - AUTOSAR
real-time vehicle applications
in a distributed multi-
processor system operating in
a vehicle, comprising:


Note: AUTOSAR provides a
methodology for configuring ECUs,
software components and system
constraints.




    Source: 1. System Template, AUTOSAR Document ID 063, R 4.0 Rev 3



                                                          August
                              Case 3:21-cv-00633 Document 1-5    12, 2021
                                                              Filed   08/13/21 Page 6 of 18 PageID #: 91
                                                                       Page 5
29. A method for configuring                                                    Nissan Rogue - AUTOSAR
real-time vehicle applications
in a distributed multi-
processor system operating in
a vehicle, comprising:


Note: AUTOSAR requires a real-time
operating system for its ECUs.




    Source: Specification of Operating System, AUTOSAR Document ID 034, R 4.0 Rev 3



                                                          August
                              Case 3:21-cv-00633 Document 1-5    12, 2021
                                                              Filed   08/13/21 Page 7 of 18 PageID #: 92
                                                                                      Page 6
29. A method for configuring                                                    Nissan Rogue - AUTOSAR
real-time vehicle applications
in a distributed multi-
processor system operating in
a vehicle, comprising:


Note: AUTOSAR requires a real-time
operating system for its ECUs.
AUTOSAR provides the capability to
distribute real-time applications on
one ECU.




        Source: Layered Software Architecture, AUTOSAR Document ID 053, R 4.0 Rev 3, pages 17 (top) and 68 (bottom).



                                                          August
                              Case 3:21-cv-00633 Document 1-5    12, 2021
                                                              Filed   08/13/21 Page 8 of 18 PageID #: 93
                                                                                  Page 7
29. A method for configuring                                                   Nissan Rogue - AUTOSAR
real-time vehicle applications
in a distributed multi-
processor system operating in
a vehicle, comprising:

Note: AUTOSAR provides for
the integration of multiple
ECUs (electronic control units)
into one system. Each ECU
has its own processor,
software components (SW-C),
Run -Time Environment
(RTE), and Basic Software
(BSW). The distributed ECUs
(micro-processors)
communicate over
communication busses.




       Source: Virtual Functional Bus, AUTOSAR Document ID 056, R 4.0 Rev 3.



                                                         August
                             Case 3:21-cv-00633 Document 1-5    12, 2021
                                                             Filed   08/13/21 Page 9 of 18 PageID #: 94
                                                                               Page 8
identifying vehicle                                                             Nissan Rogue - AUTOSAR
applications running on
different processors in the
multiprocessor system;


 Note: AUTOSAR provides templates
 and tools to configure ECUs and
 software application (see slides 4
 and 5). Software applications are
 identified in various ways. For
 example, the application has an ID
 for Diagnostic Log and Trace. The
 application also has an ID to be used
 by the operating system for sending
 inter operating system
 communication (IoC) messages
 (next slide).




         Source: Layered Software Architecture, AUTOSAR Document ID 053, R 4.0 Rev 3, page 135.



                                                           August
                              Case 3:21-cv-00633 Document 1-5     12, 2021
                                                               Filed  08/13/21 Page 10 of 18 PageID #: 95
                                                                                   Page 9
identifying vehicle                                                              Nissan Rogue - AUTOSAR
applications running on
different processors in the
multiprocessor system;


 Note: AUTOSAR provides templates
 and tools to configure ECUs and
 software application (see slides 4
 and 5). Software applications are
 identified in various ways. For
 example, the application has an ID
 for Diagnostic Log and Trace (see
 slide 9). The application also has an
 ID to be used by the operating
 system for sending inter operating
 system communication (IoC)
 messages.




                                                                                             …




     Source: Specification of Operating System, AUTOSAR Document ID 034, R 4.0 Rev 3



                                                           August
                              Case 3:21-cv-00633 Document 1-5     12, 2021
                                                               Filed  08/13/21 Page 11 of 18 PageID #: 96
                                                                                   Page 10
operating a task manager                                                       Nissan Rogue - AUTOSAR
that obtains different data
and state information
associated with the different
vehicle applications;


Note: AUTOSAR provides a BSW
Mode Manager that functions as a
task manager. The BSW Mode
manager receives mode requests
and indications from applications.
The BSW Mode manager executes
action lists (tasks) based on mode
requests and indications received.




      Source: Specification of Basic Software Mode Manager, AUTOSAR Document No. 313, R 4.0 Rev 3



                                                          August
                             Case 3:21-cv-00633 Document 1-5     12, 2021
                                                              Filed  08/13/21 Page 12 of 18 PageID #: 97
                                                                                 Page 11
operating a configuration                                                      Nissan Rogue - AUTOSAR
manager that notifies the
task manager upon detecting
a failure running one of the
identified vehicle applications
in the multiprocessor system;

Note: The configuration manager is
the Watchdog Manager which
monitors supervised entities that
detect failures.




                                                                                           …




     Source: Specification of Watchdog Manager, AUTOSAR Document ID 080, R 4.0 Rev 3



                                                           August
                              Case 3:21-cv-00633 Document 1-5     12, 2021
                                                               Filed  08/13/21 Page 13 of 18 PageID #: 98
                                                                                 Page 12
operating a configuration                                                      Nissan Rogue - AUTOSAR
manager that notifies the
task manager upon detecting
a failure running one of the
identified vehicle applications
in the multiprocessor system;

Note: The configuration manager is
the Watchdog Manager (see slide
12) that monitors supervised entities
(applications), detects failures and
enlists one or more of several local
actions, including calling the BswM
(BSW Mode manager, task
manager), to recover from the
failure.
                                                                                           …




     Source: Specification of Watchdog Manager, AUTOSAR Document ID 080, R 4.0 Rev 3



                                                           August
                              Case 3:21-cv-00633 Document 1-5     12, 2021
                                                               Filed  08/13/21 Page 14 of 18 PageID #: 99
                                                                                 Page 13
operating a configuration                                                        Nissan Rogue - AUTOSAR
manager that notifies the
task manager upon detecting
a failure running one of the
identified vehicle applications
in the multiprocessor system;

Note: The configuration manager is
the Watchdog Manager has defined
interfaces for notifying the task
manager (BswM – BSW Mode
Manager).




     Source: Specification of Watchdog Manager, AUTOSAR Document ID 080, R 4.0



                                                           August
                             Case 3:21-cv-00633 Document 1-5      12,08/13/21
                                                              Filed  2021     Page 15 of 18 PageID #: 100
                                                                                 Page 14
using the task manager for                                                        Nissan Rogue - AUTOSAR
automatically identifying
another processor in the
multiprocessor system for
running the identified vehicle
application and redirecting
the vehicle application
associated with the detected
failure to the other identified
processor in the vehicle;

Note: AUTOSAR describes and
accommodates multiple approaches
to fault (due to error) management.
For instance, fault-tolerant systems
isolate fault components or
reconfigure the system as defined
during configuration. BSW Mode
management (i.e., task manager) is
informed on change of states and
modes and takes actions that lead to
the reconfiguration.



                                                                                                         …




     Source: Explanation of Error Handling on Application Level, AUTOSAR Document No. 378, R 4.0 Rev 1



                                                            August
                              Case 3:21-cv-00633 Document 1-5      12,08/13/21
                                                               Filed  2021     Page 16 of 18 PageID #: 101
                                                                                    Page 15
using the configuration                                                            Nissan Rogue - AUTOSAR
manager to redirect the data
and state information to the
other identified processor in
the vehicle after detecting
the failure; and

Note: The configuration manger is
the Watchdog Manger (see slides
12) that monitors supervised entities
(e.g., software applications) and
takes action according to the type of
error (see slide 13). For instance,
fault-tolerant systems isolate fault
components or reconfigure the
system as defined during
configuration. BSW Mode
management (i.e., task manager) is
informed on change of states and
modes and takes actions that lead to
the reconfiguration.




      Source: (top) Explanation of Error Handling on Application Level, AUTOSAR Document No. 378, R 4.0 Rev 1
              (bottom) Specification of Basic Software Mode Manager, AUTOSAR Document No. 313, R 4.0 Rev 3


                                                             August
                               Case 3:21-cv-00633 Document 1-5      12,08/13/21
                                                                Filed  2021     Page 17 of 18 PageID #: 102
                                                                                     Page 16
initiating the identified                                                       Nissan Rogue - AUTOSAR
application in the identified
other processor.

 Note: Finally, the ECU State
 manager starts initialization in the
 ECU’s STARTUP phase. The ECU is
 considered in the UP phase when
 the BSW Scheduler has started and
 the BswM_Init (task manager) has
 been called. Eventually, processing
 causes the BswM (task manager) to
 execute actions as well a trigger
 software. Any reconfiguration actions
 are under the control of the
 integrator.




     Source: Specification of ECU State Manger, AUTOSAR Document No. 078, R 4.0 Rev 3




                                                           August
                             Case 3:21-cv-00633 Document 1-5      12,08/13/21
                                                              Filed  2021     Page 18 of 18 PageID #: 103
                                                                                  Page 17
